     Case 1:19-cv-00759-PLM-PJG ECF No. 13 filed 04/20/20 PageID.66 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DERRICK LEE SMITH,

                      Petitioner,                   Case No. 1:19-cv-759

v.                                                  Honorable Paul L. Maloney

S.L. BURT,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a

meritorious federal claim.



Dated:    April 20, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
